Citation Nr: 1545986	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for lumbar spine degenerative disc disease (DDD) prior to October 31, 2014, and an evaluation in excess of 10 percent from October 31, 2014.

2.  Entitlement to a separate compensable evaluation for left lower extremity radiculopathy prior to October 31, 2014, and in excess of 10 percent thereafter. 

3.  Entitlement to a separate compensable evaluation for right lower extremity radiculopathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis.

5.  Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 2003 to January 2009 and April 2009 to September 2011.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from May 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The May 2012 rating decision granted service connection for right and left knee osteoarthritis and assigned a 10 percent evaluation for each effective October 20, 2011.  The October 2012 rating decision granted service connection for lumbar spine DDD and assigned a noncompensable evaluation effective October 1, 2011.  

Subsequently, in a November 2014 rating decision, the RO increased the evaluation for lumbar spine DDD to 10 percent, effective October 31, 2014, the date of a VA examination.  Although this is a partial grant of the benefit sought, the Board notes that the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed; thus, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The November 2014 rating decision also granted service connection for left lower extremity radiculopathy associated with his service-connected lumbar spine DDD and assigned a 10 percent evaluation effective October 31, 2014.  Although the RO granted a claim for service connection, the Board finds that the issue of radiculopathy is part of the criteria applied to the evaluation of the increased rating for lumbar spine DDD, and therefore within the Board's jurisdiction to consider in this case.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the record does not reflect, and the Veteran does not contend that he is unable to obtain or maintain substantially gainful employment due to his back and knee disabilities, and the most recent October 2014 VA examination indicates that the Veteran is currently employed.  Accordingly, the question of entitlement to TDIU has not been inferred at this time.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to adjudicating the claims on appeal, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In VA treatment records dated August 2014, it is noted that the Veteran was receiving treatment for his conditions through his primary care physician at Marshfield Clinic in Eau Claire, Wisconsin.  While the record does contain some records from Marshfield Clinic, they do not appear to be complete; only records from October 2012 to January 2014 are contained in the claims file.  On remand, the Veteran's complete treatment records from Marshfield Clinic should be obtained.  

Regarding the Veteran's claim for an increased rating for his service-connected back disability, the Veteran may be entitled to separate ratings for any compensable neurologic abnormalities associated with his service-connected low back disability pursuant to the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  In this case, with the exception of radiculopathy of the lower extremities, there has been no objective findings of neurological abnormalities associated with the Veteran's low back disability, and the Veteran has not contended that he suffers from other neurological manifestations such as bowel or bladder impairment.  The Board notes that the November 2014 rating decision granted the Veteran service connection for left lower extremity radiculopathy as related to his service-connected lumbar spine DDD.  

However, with respect to the issue of whether a separate compensable rating is warranted for right lower extremity radiculopathy, there is conflicting medical evidence in the record.  A January 2014 VA examiner noted the Veteran's complaints of occasional pain radiating on the right buttocks to the level of the knee.  The examiner also indicated that the Veteran had mild intermittent radicular pain in the right lower extremity.  However, an October 2014 VA examiner noted that the Veteran did not have any signs and symptoms of radiculopathy, including pain, in the right lower extremity.   As the Veteran may be entitled to a separate compensable rating if he has right lower extremity radiculopathy associated with his service-connected lumbar spine DDD, the Board finds that remand for a VA examination is necessary to reconcile the conflicting medical evidence of record.  The examiner should evaluate whether the Veteran has right lower extremity radiculopathy associated with his service-connected lumbar spine DDD, and if so, determine the nature and severity of his radiculopathy.   

Additionally, with respect to the Veteran's claims for increased ratings for his right and left knee osteoarthritis, the Veteran most recently underwent a VA examination for his knee conditions in October 2014.  However, the examiner noted that there were additional factors contributing to the Veteran's left and right knee disability, including less movement than normal due to ankylosis, adhesions, disturbance of locomotion, and interference with standing; but then found that the Veteran did not have ankylosis of the knees.  

Also, while the examiner found that pain significantly limited functional ability with repeated use, the examiner indicated that he could not describe this functional loss in terms of range of motion because it required mere speculation.  The examiner's opinion is inadequate because he did not provide an explanation for why this information could not feasibly be provided.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In light of the above, the Board finds that a new VA examination is necessary to provide an adequate assessment of the Veteran's service-connected right and left knee osteoarthritis.  
    
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the Veteran's complete treatment records from Marshfield Clinic in Eau Claire, Wisconsin, as well as any other private facilities where he has received treatment for his back and knee conditions.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Schedule the Veteran for a VA neurology examination to determine the nature of any right lower extremity radiculopathy associated with his service-connected thoracolumbar spine disability.  All indicated tests and studies should be conducted.  The entire claims file, must be provided to the examiner for review.  

Following a review of the relevant evidence and clinical evaluation, the examiner is requested to address the issue of whether the Veteran has radiculopathy of the right lower extremity associated with his service-connected lumbar spine DDD.  If right lower extremity radiculopathy is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  The examiner is asked to address the conflicting findings regarding right lower extremity radiculopathy in the January 2014 and October 2014 VA examination reports.

The examiner should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.  

3.  Also schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected right knee osteoarthritis and left knee osteoarthritis.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner. 

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's knees and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The examiner should specifically address whether any flare-ups reported by the Veteran are associated with his service-connected osteoarthritis. 

The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given. 

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




